United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS        June 23, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                            No. 03-41420
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MARIA ISABEL PEREA-DE JARA,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. L-03-CR-120-ALL
                      --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Maria Isabel Perea-De Jara appeals from her guilty-plea

conviction for attempting to illegally reenter the United States

after being previously deported subsequent to an aggravated

felony conviction.   For the first time on appeal, Perea-De Jara

argues that 8 U.S.C. § 1326(b) is unconstitutional on its face

and as applied in her case because it does not require the fact

of a prior felony or aggravated felony conviction to be charged

in the indictment and proved beyond a reasonable doubt.        She thus


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-41420
                                -2-

contends that her sentence is invalid and argues that it should

not exceed the two-year maximum term of imprisonment prescribed

in 8 U.S.C. § 1326(a).

     Perea-De Jara acknowledges that her argument is foreclosed

by Almendarez-Torres v. United States, 523 U.S. 224 (1998), but

asserts that the decision has been cast into doubt by Apprendi v.

New Jersey, 530 U.S. 466, 490 (2000).     She seeks to preserve her

argument for further review.   Apprendi did not overrule

Almendarez-Torres.   See Apprendi, 530 U.S. at 489-90; United

States v. Dabeit, 231 F.3d 979, 984 (5th Cir. 2000).     This court

must follow Almendarez-Torres “unless and until the Supreme Court

itself determines to overrule it.”   Dabeit, 231 F.3d at 984

(internal quotation marks and citation omitted).

     Accordingly, as Perea-De Jara’s sole argument on appeal is

foreclosed, the district court’s judgment is AFFIRMED.